UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 17-6522


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

BRANDON DUPREE JAMES,

                    Defendant - Appellant.



Appeal from the United States District Court for the District of South Carolina, at Rock
Hill. Margaret B. Seymour, Senior District Judge. (0:11-cr-02327-MBS-1; 0:14-cv-
00948-MBS)


Submitted: March 30, 2018                                         Decided: April 5, 2018


Before WILKINSON, TRAXLER, and DIAZ, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Brandon Dupree James, Appellant Pro Se. William Kenneth Witherspoon, Assistant
United States Attorney, OFFICE OF THE UNITED STATES ATTORNEY, Columbia,
South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Brandon Dupree James seeks to appeal the district court’s order denying relief on

his 28 U.S.C. § 2255 (2012) motion. The order is not appealable unless a circuit justice

or judge issues a certificate of appealability. 28 U.S.C. § 2253(c)(1)(B) (2012). A

certificate of appealability will not issue absent “a substantial showing of the denial of a

constitutional right.” 28 U.S.C. § 2253(c)(2) (2012). When the district court denies

relief on the merits, a prisoner satisfies this standard by demonstrating that reasonable

jurists would find that the district court’s assessment of the constitutional claims is

debatable or wrong. Slack v. McDaniel, 529 U.S. 473, 484 (2000); see Miller-El v.

Cockrell, 537 U.S. 322, 336-38 (2003).           When the district court denies relief on

procedural grounds, the prisoner must demonstrate both that the dispositive procedural

ruling is debatable, and that the motion states a debatable claim of the denial of a

constitutional right. Slack, 529 U.S. at 484-85.

       We have independently reviewed the record and conclude that James has not made

the requisite showing. Accordingly, we deny a certificate of appealability and dismiss

the appeal. We deny the request to expand the certificate of appealability and dispense

with oral argument because the facts and legal contentions are adequately presented in

the materials before this court and argument would not aid the decisional process.

                                                                               DISMISSED




                                             2